DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Figure 6B, the specification mentions low, medium, and high but the drawings only show low and high.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 has the same disclosure as the final disclosure in claim 1 and is therefore redundant.  Possible amendments could include amending claim 1 or 2 or cancelling claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi et al. (JP 2006258428 A, hereinafter Masayoshi) in view of Nobuhiko (JP 2017111726 A, hereinafter Nobuhiko) and Potter et al. (US Patent No: 10,387,962 B1, hereinafter Potter). .
Regarding Claim 1:
	Masayoshi discloses:
A driving assistance device comprising.  Paragraph [0023] describes a driving assistance device 1 provides the navigation function to the user.  Paragraph [0024] 
a first acquisition unit that acquires hazardous event data for notifying the occurrence of a hazardous event during driving from a driving situation sensing device provided in a vehicle.  Paragraph [0091] describes a control unit 11 that identifies the occurrence point corresponding to the traveling condition detected by the vehicle information unit with reference to the accident table.  If the accident is within a predetermined distance from the current position detected by the position detection unit, a sound signal for reproducing the sound for notifying the location of the accident corresponding to the driving condition on the speaker.
Masayoshi does not teach a second acquisition unit that acquires a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation senses the hazardous event data and whether a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the traveling environment.
Nobuhiko teaches:
a second acquisition unit that acquires a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation sensing device senses the hazardous event data.  Paragraph [0030] describes a driving environment situation as being daytime and sunny with the car traveling at less then the standard speed and decelerating, meaning the driver has a high chance for contact avoidance.  However, there is another situation where the driving environment situation is nighttime and rain, where the 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi to incorporate the teachings of Nobuhiko to show a second acquisition unit that acquires a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation senses the hazardous event data.  One would have been motivated to do so to warn the driver when an accident or unsafe road conditions exist.
Masayoshi and Nobuhiko do not teach whether a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the traveling environment.
Potter teaches:
and a determination unit that determines, on a basis of the hazardous event data and the deterioration degree of the traveling environment, whether a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the traveling environment.  Paragraph [0057] describes a system for determining who was at fault for causing a vehicle collision or accident.  For example, an insured may opt into an insurance program that allows the provider to collect telematics and/or other data to analyze low or high risk driving and other behavior.  These systems help to determine if the driver was a cause for the hazardous event data.  This in combination with Masayoshi and 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi and Nabuhiko to incorporate the teachings of Potter to show whether a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the traveling environment.  One would have been motivated to do so to prevent the insurance provider from obtain inaccurate information which may cause the insurance provider to incorrectly determine cause/fault and to appropriately reflect that cause/fault in future actions ([0004] of Potter).
Claim 6 is substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 7:
Masayoshi discloses:
A non-transitory computer-readable recording medium storing a program.  Paragraph [0018] describes a CPU and a RAM 12.
that causes a computer of a driving assistance device to perform processes, the processes comprising.  Paragraph [0023] describes a driving assistance device 1 provides the navigation function to the user.  Paragraph [0024] describes a driving assistance apparatus that provides the danger avoidance function.
acquiring hazardous event data for notifying the occurrence of a hazardous event during driving from a driving situation sensing device provided in a vehicle.  Paragraph [0091] describes a control unit 11 that identifies the occurrence point 
Masayoshi does not teach a second acquisition unit that acquires a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation senses the hazardous event data and whether a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the traveling environment.
Nobuhiko teaches:
acquiring a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation sensing device senses the hazardous event data.  Paragraph [0030] describes a driving environment situation as being daytime and sunny with the car traveling at less then the standard speed and decelerating, meaning the driver has a high chance for contact avoidance.  However, there is another situation where the driving environment situation is nighttime and rain, where the vehicle is traveling faster than a stand speed or a high acceleration.  In this case, the chance of contact avoidance is low, and therefore the situation and environment are deteriorating before a collision.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi to incorporate the teachings of Nobuhiko to show a second acquisition unit that acquires a 
Masayoshi and Nobuhiko do not teach whether a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the traveling environment.
Potter teaches:
and determining, on a basis of the hazardous event data and the deterioration degree of the traveling environment, whether a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the traveling environment.  Paragraph [0057] describes a system for determining who was at fault for causing a vehicle collision or accident.  For example, an insured may opt into an insurance program that allows the provider to collect telematics and/or other data to analyze low or high risk driving and other behavior.  These systems help to determine if the driver was a cause for the hazardous event data.  This in combination with Masayoshi and Nobuhiko teach the above disclosure and Masayoshi and Nobuhiko teach hazardous event data and the deterioration degree of the traveling environment.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi and Nabuhiko to incorporate the teachings of Potter to show whether a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of 

Regarding Claim 2:
	Potter teaches:
The driving assistance device according to claim 1, wherein the determination unit determines, on a basis of a correspondence relation between a type or a hazard degree indicated by the hazardous event data and the deterioration degree of the traveling environment, whether the hazardous event indicated by the hazardous event data was caused by the driving operation of the driver of the vehicle or the traveling environment.  Paragraph [0057] describes a system for determining who was at fault for causing a vehicle collision or accident.  For example, an insured may opt into an insurance program that allows the provider to collect telematics and/or other data to analyze low or high risk driving and other behavior.  These systems help to determine if the driver was a cause for the hazardous event data.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Nobuhiko and Potter and further in view of Satomi (US Pub No: 20070040705 A1, hereinafter Satomi).
Regarding Claim 3:

whether the hazardous event indicated by the hazardous event data was caused by the driving operation of the driver of the vehicle or the traveling environment.  Paragraph [0057] describes a system for determining who was at fault for causing a vehicle collision or accident.  For example, an insured may opt into an insurance program that allows the provider to collect telematics and/or other data to analyze low or high risk driving and other behavior.  These systems help to determine if the driver was a cause for the hazardous event data.  This in combination with Masayoshi and Nobuhiko teach the above disclosure and Masayoshi and Nobuhiko teach hazardous event data and the deterioration degree of the traveling environment.
Masayoshi, Nobuhiko, and Potter do not teach a corresponding relation between a type or a hazard degree which is different for each deterioration type of the traveling environment.
Satomi teaches:
The driving assistance device according to claim 1, wherein the determination unit determines, on a basis of a correspondence relation between a type or a hazard degree indicated by the hazardous event data and the deterioration degree of the traveling environment, which is different for each deterioration type of the traveling environment.  Paragraph [0029] describes a location map in the control center that sorts and categorizes the unsafe condition, such as a degree of danger, an unsafe object, an environmental factor, and the like.  The location map data includes a location of the unsafe condition, a frequency of the unsafe condition, a 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi, Nobuhiko, and Potter to incorporate the teachings of Satomi to show a corresponding relation between a type or a hazard degree which is different for each deterioration type of the traveling environment.  One would have been motivated to do so to know the type of hazard and how dangerous it is.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Nabuhiko and Potter and further in view of Yonehawa et al. (US Pub No: 2018/0070058 A1, hereinafter Yonehawa).
Regarding Claim 4:
Masayoshi, Nabuhiko, and Potter teach the above inventions in claim 1.  Masayoshi, Nabuhiko, and Potter do not teach a deterioration degree of the traveling environment includes the deterioration degree of a road surface on which the vehicle is traveling.
Yonekawa teaches:
The driving assistance device according to claim 1, wherein the deterioration degree of the traveling environment includes the deterioration degree of a road surface on which the vehicle is traveling.  Paragraph [0019] describes a crack analysis device 1 that outputs a crack detection image and the degree of road surface deterioration as output information.
 to incorporate the teachings of Yonekawa to show a deterioration degree of the traveling environment includes the deterioration degree of a road surface on which the vehicle is traveling.  One would have been motivated to do so to slowly understand how cracks further deteriorate the road surface until potholes or larger cracks have occurred, i.e. paragraph [0015] and [0016].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Nabuhiko and Potter and further in view of Kazunori et al. (JP 2019/054480 A, hereinafter Kazunori).
Regarding Claim 5:
Masayoshi, Nabuhiko, and Potter teach the above inventions in claim 1.  Masayoshi, Nabuhiko, and Potter do not teach a deterioration degree of the traveling environment includes the deterioration degree of a travel regulation device.
Kazunori teaches:
The driving assistance device according to claim 1, wherein the deterioration degree of the traveling environment includes the deterioration degree of a travel regulation device provided on the road surface on which the vehicle is traveling.  Paragraph [0021] describes a road marking 54 that has faded away due to deterioration of the road surface.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi,  to incorporate the teachings of Kazunori to show a deterioration degree of the traveling environment includes the deterioration degree of a travel regulation device.  One would have been motivated to do so because it may be difficult to estimate the positions of the white lines 54c, 54d ([0021] of Kazunori).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pertinent art includes James et al. (US Pub No: 2018/0293809 A1, hereinafter James) and Takeda (US Pub No: 2012/0197481 A1, hereinafter Takeda).
James: System, methods, and other embodiments described herein relate to controlling a vehicle to selectively collect event data. In one embodiment, a method includes, in response to receiving a collection request from a remote server, identifying defined parameters from the collection request about which data is to be harvested from the vehicle. The defined parameters include at least a content parameter that indicates criteria for determining which data associated with the vehicle is to be collected. The method includes collecting, from one or more vehicle 
Takeda: Each of a plurality of electronic control units (i.e., ECUs) of a vehicle control system has a memory for recording data regarding a system operation condition of the vehicle control system. When one of the ECUs detects an occurrence of a predetermined abnormal event, that ECU records data regarding the system operation condition of the vehicle control system, which is held by that ECU, in the memory of that ECU. Further, the detecting ECU notifies the other ECUs of the occurrence of the predetermined abnormal event. Accordingly, each of the remaining ECUs records data regarding the system operation condition of the vehicle control system held by each of them to its memory. In such manner, even if multiple ECUs are installed as the vehicle control system, a vehicular data recording apparatus is enabled to record required data at a time of occurrence of a predetermined event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665